DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 12/06/2019 is acknowledged.  Claims 1-18 have been amended. Claims 19-20 have been added.  Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to because the reference sign “A” in Fig. 8 should be “α” instead, per specification paragraph [0053].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
The claims below are objected to because of the following informalities:  
In claim 3, “the first and second positions” should read “the first operating position and the second start-up position” for consistency;
In claim 13, “the outlet opening” should read “the outlet” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the stop is movable between a first operating position, in which movement of the reed element is restricted to a first opening degree, and a second start-up position, in which movement of the reed element is restricted to a second opening degree, which is larger than the first opening degree.” This limitation is indefinite because it merely states a function (the stop being movable between two positions) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e., the stop itself, so it is unclear whether the function requires some other structure or is simply a result of operating the device in a certain manner (such as via deformation of the stop by excessive pressure).  Thus, claim does not provide a discernable boundary on what performs the function, and one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim; MPEP 2173.05(g). Examiner suggests revising to recite the structure for performing this function, e.g. by incorporating the subject matter of claim 4.
Regarding claim 18, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-20 are also rejected by virtue of dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: “holding arrangement” in claim 3--hinge 24 (spec [0051] and Figs. 7-8), OR fixing rod 66 and spring 48 (spec [0067] and Figs. 14-15).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. JP 2002-371965 (machine translation attached), as evidenced by Bielefeld US 3,138,321.
Regarding claim 1, Sato discloses:
A vacuum pump (it is known in the art that a vacuum pump is a gas compressor that operates with sub-atmospheric pressure at the inlet and atmospheric or higher pressure at the outlet, evidenced by Bielefeld p. 3, l. 38-39: “During operation of the pump, acting either as a compressor or a vacuum pump”; therefore, as Sato teaches substantially identical structure as the claimed invention, claim 1 is rejected as anticipated) suitable for mounting to an engine (see Fig. 5, capable of mounting to an engine), comprising:
a casing 8 having a cavity 9, the cavity comprising an inlet 15 and an outlet 16;
a moveable member 11 arranged for rotation inside the cavity 9, the movable member being movable to draw fluid into the cavity through the inlet and out of the cavity through the outlet so as to induce a reduction in pressure at the inlet (capable of inducing a reduction in pressure at the inlet when acting as a vacuum pump, as discussed above);
a valve seat at the outlet 16 (see Fig. 2, surface adjacent outlet 16 against which reed element 32 abuts); and
an outlet valve 37 comprising a reed element 32 and a stop 33 configured to restrict movement of the reed element [0026],
wherein the stop 33 is movable between a first operating position, in which movement of the reed element is restricted to a first opening degree (Fig. 2), and a second start-up position, in which movement of the reed element is restricted to a second opening degree, which is larger than the first opening degree (Fig. 3).

Regarding claim 2, Sato discloses:
wherein the second opening degree is at least twice the first opening degree (the structure is capable of this function, depending on the length of the bolt 34 and the depth to which it is inserted; moreover, the second opening degree in Fig. 3 appears to be about twice that of the first opening degree in Fig. 2).

Regarding claim 3, Sato discloses:
a holding arrangement 34, 35 attaching the stop 33 to the casing 8, the holding arrangement being configured to allow movement of the stop between the first and second positions (see Figs. 2 and 3).

Regarding claim 6, Sato discloses:
a fixing rod 34 positioned in a through opening 33a of the stop 33, the fixing rod 34 being configured to attach the stop 33 to the casing 8, the fixing rod having a head configured to restrict movement of the stop (see Figs. 2 and 3).

Regarding claim 7, Sato discloses:
wherein the fixing rod 34 is adjustable and configured to adjust the second start-up position of the stop (by adjusting insertion depth).

Regarding claim 8, Sato discloses:
wherein the stop 33 is biased into the first operating position (by spring 35, see Fig. 2).

Regarding claim 9, Sato discloses:
wherein the stop 33 is biased by a biasing force provided by the reed element 32 (see Fig. 3 and para. [0032]).

Regarding claim 10, Sato discloses:
a spring 35, wherein the spring 35 provides a biasing force configured to bias the stop 33 into the first operating position (see Fig. 2).

Regarding claim 12, Sato discloses:
wherein the spring comprises a compression spring 35.

Regarding claim 14, Sato discloses:
wherein the casing 8 comprises a shoulder and the reed element 32 comprises a rear extension, wherein the rear extension is seated on the shoulder (see raised shoulder in Figs. 1-3).

Regarding claim 17, Sato discloses:
an oil relief passage 41, the oil relief passage terminating in an oil relief opening 36 in the casing 8, wherein the rear extension of the reed element 32 covers the oil relief opening (oil is entrained in the gas, see oil separator 23 at the outlet; as such, passage 41 and opening 36 constitute an oil relief passage and opening).

Regarding claim 18, Sato discloses:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. JP 2002-371965 in view of Moeller US 2015/0285247.
Regarding claim 11, Sato is silent regarding:
wherein the spring comprises a torsion spring (Sato discloses a coiled compression spring 35).
Moeller teaches:
wherein the spring comprises a torsion spring (“In this embodiment, each biasing members 330 is a coiled spring that is compressed between one retainer 300 and the corresponding valve member 200, 250. However, in other embodiments, different types of biasing members may be employed such as torsional springs or resilient rubber elements” [0032] that is, coiled compression springs and torsional springs are equivalent biasing members).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the coiled compression spring in Sato with a torsion spring as taught by Moeller to obtain the same predictable result of providing a biasing force, since an .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. JP 2002-371965 in view of Linnert US 3,472,446.
Regarding claim 13, Sato is silent regarding:
wherein the reed element is attached to the stop at a connection point which is arranged between an attachment of the stop to the casing and the outlet opening.
Linnert teaches (see Figs. 2 and 3):
wherein the reed element 92, 94 is attached to the stop 96 at a connection point 84 which is arranged between an attachment 95 of the stop to the casing and the outlet opening 68, 70 (“The relative locations of valve stops 96, discharge valves 92 and 94, valve plate 44, suction valves 78 and 80, and the compressor body are maintained by aforementioned pins 84” col. 3, l. 53-57).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Sato with that of Linnert to maintain the relative locations of the reed element and the stop to the casing (Linnert col. 3, l. 53-57). 

Claim 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. JP 2002-371965 in view of Boyesen et al. US 5,247,912.
Regarding claims 15, 16, 19, and 20, Sato is silent regarding:
wherein the shoulder is formed such that the reed element is tensioned against the valve seat.

Boyesen teaches (see Fig. 8):
wherein the shoulder 80 is formed such that the reed element is tensioned against the valve seat.
wherein the shoulder 80 includes an angle with the valve seat (Another improvement with an elevated land 80 is the ability to provide a more reliable biasing force to keep the valve members closed... By providing a slope on the land 80 as is shown in FIG. 8, flat reed valve members 84, 86 may be automatically biased in a closed position to provide more positive closing and less stress upon the reed members” col. 10, l. 34-44).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Sato with that of Boyesen to provide a more reliable biasing force to keep the valve members closed by providing a slope on the shoulder to automatically bias the reed valve members in a closed position to provide more positive closing and less stress upon the reed members (Boyesen col. 10, l. 34-44). 

The combination of Sato and Boyesen is silent regarding:
the angle being in a range of 20° to 60° (claim 16), 20° to 45° (claim 19), or 25° to 35° (claim 20). 
However, Boyesen at col. 10, l. 34-44 teaches that the provision of a slope on the land/shoulder 80 serves to automatically bias the reed valve members into a closed position against the valve seat. As seen in Fig. 8 of Boyesen, the angle of the slope determines the bend of the reed valve members and consequently the amount of resultant biasing force for keeping the valve members closed. As such, one of ordinary skill in the art would have recognized that the 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Sato and Boyesen by making the angle to be between 20° to 60° (claim 16), 20° to 45° (claim 19), or 25° to 35° (claim 20), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, MPEP 2144.05 II.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0312783 and US 2003/0066563, corresponding to D1 and D3 cited in the ISR, disclose reed valves having multiple opening positions/amounts. US 2007/0148025 discloses a reed valve wherein a portion of the stop 42 is made of a shape-varying polymer 50 configured to change the lift amount of the reed valve (see Figs. 4-5 and 8-9).
With particular respect to the indicated allowable subject matter, although hinged valves are known in the art, see JP 58-98680, US 1,578,880, and US 6,123,528 corresponding to ISR D4, the structure and functioning of these valves differ from that claimed. The closest is JP 58-98680, which replaces a conventional reed valve as shown in Fig. 2 comprising a reed element 4 and a stop 6 with its inventive valve shown in Figs. 4 and 6 comprising a valve member 4A (analogous to the reed element) disposed in a groove 6A (analogous to the stop), the valve member 4A having its tail rolled into a tube and acting as a hinge, with its movement restricted . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/19/2021